                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 DAVID J.,                                         Case No. 19‐CV‐99 (NEB/ECW)

                     Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 SECRETARY HOMELAND SECURITY,
 et al.,

                     Respondents.



      The Court has received the November 25, 2019 Report and Recommendation of

United States Magistrate Judge Elizabeth Cowan Wright. [ECF No. 18.] No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam). Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 18] is ACCEPTED;

      2. The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED AS MOOT; and

      3. The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: January 7, 2020       BY THE COURT:

                             s/Nancy E. Brasel
                             Nancy E. Brasel
                             United States District Judge




                         2
